ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeals of --                               )
                                                )
    DirectViz Solutions. LLC                    )      ASBCA Nos. 61376, 61432
                                                )
    Under Contract No. W912PX-16-D-OOO 1        )

    APPEARANCES FOR THE APPELLANT:                     Antonio R. Franco, Esq.
                                                       Patrick T. Rothwell, Esq.
                                                       Samuel S. Finnerty, Esq.
                                                        PilieroMazza PLLC
                                                        Washington, DC

    APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                        Army Chief Trial Attorney
                                                       CPT John M. McAdams III, JA
                                                       MAJ Jason W. Allen. JA
                                                        Trial Attorneys

                                   ORDER OF DISMISSAL

           The dispute has been settled. The appeals are dismissed with prejudice.

           Dated: May 7, 2019



                                                     Administrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA Nos. 61376, 61432, Appeals ofDirectViz
    Solutions, LLC. rendered in conformance with the Board's Charter.

           Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals




I